DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election, for purposed of commencing examination, of fatty amidoamine and sulfomethylated lignin, as the species for the hydrophobizing component/agent and the phenolic polymer, respectively, in response to the election requirement dated April 29, 2021 is hereby acknowledged.  Applicant made the species election in its reply filed June 14, 2021.
Consequently, claims 1-5, 7-10 and 12-24 have been examined in the instant action in accordance with Applicant’s species election whereas claims 6 and 11 have been withdrawn from consideration as drawn to non-elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, and claims 2-18 that depend therefrom, are rejected under 35 U.S.C. 112(b) as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
The preamble of present independent claim 1 is drawn to “composition (e.g., a drilling fluid additive),” which is improper language due to a component of the preamble as parenthetical.  It is further unclear as to whether claim 1 is drawn to a “composition” or, alternatively, whether the term in parenthesis is limiting the composition to “an additive.”
Correction is respectfully required in a reply to this action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-10, 12-14, 16 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Lin (USPN 4,562,236 A1 to Lin et al., issued December 31, 1985).  This reference had been cited by Applicant in its Information Disclosure Statement filed September 20, 2019.
This rejection is drawn, particularly, to generic claims 1 and 19 and non-elected species.
Lin discloses a composition, and a process for preparing thereof, that contains a compound formed from the reaction product of a lignosulfonate with an unsaturated 
Lin further discloses that the fatty amines can be derived from tall oil, such as palm oil or tallow oil (forms tallow amine), and an amine having oleic amine (one double bond) or linoleic amine that has two double bonds whereas the lignin can be sulfite lignin, Kraft lignin and/or sulfonated lignin (col. 1, lines 12-27; col. 2, lines 28-50; col. 3, lines 25-43; Table on cols. 1 and 2; claim 7 of Lin).  The reaction product/compound can also be used in an oil/water emulsion system in addition to aqueous media (“liquid”) (col. 4, lines 26-41).  
In Example One on col. 4, Lin discloses preparing a sample of the reaction product compound wherein the fatty amine is added in 5 to 54 parts by 100 parts of the lignosulfonate.  Because, as shown above, Lin discloses the concentration of the lignosulfonate (phenolic material/polymer) as present in the reaction at 20 to 40 percent by weight of the reaction composition, accordingly, the fatty amine/hydrophobizing agent is present in about 4 to 21.6 percent by weight of the reaction composition 
Although Lin does not expressly discloses its reaction product/composition used in a drilling fluid application, however, this limitation of present independent claims 1 and 19 is recited within the preamble and is thus a future intended use of the claimed composition that has not been accorded patentable weight.  A recitation of an intended future use of the claimed invention must result in a structural difference between the claimed composition and the prior art composition to patentably distinguish the claimed invention from the prior art.  If the prior art composition is capable of performing the intended use, accordingly, it meets the claim.  
Therefore, the present claims are anticipated by Lin. 
Claims 1-4, 8-10, 12-14, 16-21 and 23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Cowan (USPN 4,737,295 A1 to Cowan et al., issued April 12, 1988.)
Cowan discloses an oil-based drilling fluid composition that is an effective fluid loss control additive for use in oil field applications, wherein the fluid composition contains an organophilic polyphenolic material, and wherein the polyphenolic material comprises a phenolic polymer and a phosphatide, such as a vegetable oils or lecithin (abstract; col. 1, lines 5-26; col. 2, lines 10-65).  Preferred polyphenolic materials include, inter alia, lignosulfonic acid; lignins; phenolic condensates; and sulfonated/sulfomethylated derivatives thereof (Kraft lignin sulfomethylated/sulfonated can be a “derivative” in present claim 8) (col. 2, lines 24-47).  The organophilic polyphenolic materials can be prepared in the presence of an organic liquid rather than an aqueous liquid, such as petroleum oils or refined fractions thereof (diesel), generally wherein a mixture of the organophilic polyphenolic adduct and the phosphatide present in an organic liquid can be used as a combination additive in oil based drilling fluids to decrease fluid loss and the tendency of inert solids in the drilling fluid to water wet (col. 6, lines 19-37).  The polyphenolic material is present in an amount of at least 20% (preferably 20-35%) of the mixture (col. 5, line 40 to col. 6, line 13).
Cowan further teaches that the mixture of the organophilic polyphenolic adduct and the phosphatide present can be combined (form a “blend”) with one or more nitrogen-containing organic compounds to improve the dispersibility or solubility of the organophilic polyphenolic material in certain oleaginous liquids, wherein the nitrogen-containing organic compound can contain an alkyl, alkenyl, or acyl radical having from about 16 to about 30 carbon atoms in a straight chain such an amide-amines (partial amides), and wherein the preferred amount of the nitrogen-containing organic compound incorporated into the organophilic polyphenolic material blend can be from 0% to about 15% by weight, based on the weight of the polyphenolic material (e.g., sulfomethylated lignin) (col. 7, lines 8-52).  
In Table 3, Cowan depicts organophilic lignite composition/blend that is a mixture prepared by the process of Example 2A using a partial amide that is the reaction product of a mixture of polyethylenepolyamines (has an internal olefin) and tall oil fatty acid in which from about 70% to about 80% of the amine groups are amidated (“fatty amidoamine”) (col. 10, line 20 to col. 11, line 11; Example 3; Table 3).  The composition as a slurry/dispersion form can be used in a spray-drying application (col. 6, lines 8-14; col. 12, lines 17-21).  The water/oil emulsion composition/emulsion blend can comprise mineral oil as the continuous phase whereas the aqueous phase can contain calcium chloride salt/brine (hygroscopic fluid) (col. 8, lies 61-66; col. 9, lines 19-26).
Thus, the instant claims are anticipated by Cowan.

Allowable Subject Matter
Claims 7, 15 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach or suggest a composition comprising a phenolic polymer material and hydrophobizing agent of present claims 1 and 19, wherein the composition contains sulfonated lignin compounds having the degrees of sulfonation as recited in dependent claims 7 and 24, or include formalin in accordance with the recitation in dependent claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768                                                                                                                                                                                                        

 September 18, 2021